Name: 2005/367/EC: Council Decision of 14 April 2005 authorising Member States to ratify, in the interests of the European Community, the Seafarers' Identity Documents Convention of the International Labour Organisation (Convention 185)
 Type: Decision_ENTSCHEID
 Subject Matter: United Nations;  international affairs;  transport policy;  international law;  organisation of transport
 Date Published: 2005-05-30; 2006-06-16

 30.5.2005 EN Official Journal of the European Union L 136/1 COUNCIL DECISION of 14 April 2005 authorising Member States to ratify, in the interests of the European Community, the Seafarers' Identity Documents Convention of the International Labour Organisation (Convention 185) (2005/367/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(i) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The European Community is working towards the establishment of an area of freedom, security and justice based, inter alia, on a common visa policy. (2) Convention 185 of the International Labour Organisation (hereinafter referred to as the ILO) on seafarers' identity documents (revised) was adopted on 19 June 2003 by the General Conference of the ILO convened in Geneva by the Governing Body of the International Labour Office. (3) The abovementioned Convention makes a valuable contribution to improving security in the shipping sector at international level and to promoting decent living and working conditions for seafarers, and it is therefore desirable that its provisions should be applied at the earliest opportunity. Some articles of the Convention fall within the Communitys competence in the area of visas. (4) The Community cannot ratify the Convention, as only Member States can be parties thereto. (5) The Council should therefore authorise those Member States which are bound by the Community rules on visas based on the Treaty to ratify the Convention in the interests of the Community, under the conditions laid down in this Decision. (6) In accordance with Article 1 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland and the United Kingdom are not parties to the adoption of this Decision. Consequently, and without prejudice to Article 4 of the Protocol, this Decision applies neither to Ireland nor to the United Kingdom. (7) In accordance with Article 4 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is an addressee of this Decision, HAS ADOPTED THIS DECISION: Article 1 The Member States are hereby authorised to ratify the Seafarers' Identity Documents Convention, adopted on 19 June 2003. The text of the Convention is attached to this Decision. Article 2 This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Luxembourg, 14 April 2005. For the Council The President L. FRIEDEN (1) Opinion delivered on 23 February 2005 (not yet published in the Official Journal). ANNEX SEAFARERS' IDENTITY DOCUMENTS CONVENTION (REVISED), 2003 The General Conference of the International Labour Organisation, Having been convened at Geneva by the Governing Body of the International Labour Office, and having met in its Ninety-first Session on 3 June 2003, and Mindful of the continuing threat to the security of passengers and crews and the safety of ships, to the national interest of States and to individuals, and Mindful also of the core mandate of the Organisation, which is to promote decent conditions of work, and Considering that, given the global nature of the shipping industry, seafarers need special protection, and Recognising the principles embodied in the Seafarers' Identity Documents Convention, 1958, concerning the facilitation of entry by seafarers into the territory of Members, for the purposes of shore leave, transit, transfer or repatriation, and Noting the Convention on the Facilitation of International Maritime Traffic, 1965, as amended, of the International Maritime Organisation, in particular, Standards 3.44 and 3.45, and Noting further that United Nations General Assembly Resolution A/RES/57/219 (Protection of human rights and fundamental freedoms while countering terrorism) affirms that States must ensure that any measure taken to combat terrorism complies with their obligations under international law, in particular international human rights, refugee and humanitarian law, and Being aware that seafarers work and live on ships involved in international trade and that access to shore facilities and shore leave are vital elements of seafarers' general well-being and, therefore, to the achievement of safer shipping and cleaner oceans, and Being aware also that the ability to go ashore is essential for joining a ship and leaving after the agreed period of service, and Noting the amendments to the International Convention for the Safety of Life at Sea, 1974, as amended, concerning special measures to enhance maritime safety and security, that were adopted by the International Maritime Organisation Diplomatic Conference on 12 December 2002, and Having decided upon the adoption of certain proposals with regard to the improved security of seafarers' identification, which is the seventh item on the agenda of the session, and Having decided that these proposals shall take the form of an international Convention revising the Seafarers' Identity Documents Convention, 1958, Adopts this nineteenth day of June of the year two thousand and three, the following Convention, which may be cited as the Seafarers' Identity Documents Convention (Revised), 2003, Article 1 Scope 1. For the purposes of this Convention, the term seafarer means any person who is employed or is engaged or works in any capacity on board a vessel, other than a ship of war, ordinarily engaged in maritime navigation. 2. In the event of any doubt whether any categories of persons are to be regarded as seafarers for the purpose of this Convention, the question shall be determined in accordance with the provisions of this Convention by the competent authority of the State of nationality or permanent residence of such persons after consulting with the shipowners' and seafarers' organisations concerned. 3. After consulting the representative organisations of fishing-vessel owners and persons working on board fishing vessels, the competent authority may apply the provisions of this Convention to commercial maritime fishing. Article 2 Issuance of seafarers' identity documents 1. Each Member for which this Convention is in force shall issue to each of its nationals who is a seafarer and makes an application to that effect a seafarers' identity document conforming to the provisions of Article 3 of this Convention. 2. Unless otherwise provided for in this Convention, the issuance of seafarers' identity documents may be subject to the same conditions as those prescribed by national laws and regulations for the issuance of travel documents. 3. Each Member may also issue seafarers' identity documents referred to in paragraph 1 to seafarers who have been granted the status of permanent resident in its territory. Permanent residents shall in all cases travel in conformity with the provisions of Article 6(7). 4. Each Member shall ensure that seafarers' identity documents are issued without undue delay. 5. Seafarers shall have the right to an administrative appeal in the case of a rejection of their application. 6. This Convention shall be without prejudice to the obligations of each Member under international arrangements relating to refugees and stateless persons. Article 3 Content and form 1. The seafarers' identity document covered by this Convention shall conform, in its content, to the model set out in Annex I hereto. The form of the document and the materials used in it shall be consistent with the general specifications set out in the model, which shall be based on the criteria set out below. Provided that any amendment is consistent with the following paragraphs, Annex I may, where necessary, be amended in accordance with Article 8 below, in particular to take account of technological developments. The decision to adopt the amendment shall specify when the amendment will enter into effect, taking account of the need to give Members sufficient time to make any necessary revisions of their national seafarers' identity documents and procedures. 2. The seafarers' identity document shall be designed in a simple manner, be made of durable material, with special regard to conditions at sea and be machine-readable. The materials used shall: (a) prevent tampering with the document or falsification, as far as possible, and enable easy detection of alterations; and (b) be generally accessible to governments at the lowest cost consistent with reliably achieving the purpose set out in (a) above. 3. Members shall take into account any available guidelines developed by the International Labour Organisation on standards of the technology to be used which will facilitate the use of a common international standard. 4. The seafarers' identity document shall be no larger than a normal passport. 5. The seafarers' identity document shall contain the name of the issuing authority, indications enabling rapid contact with that authority, the date and place of issue of the document, and the following statements: (a) this document is a seafarers' identity document for the purpose of the Seafarers' Identity Documents Convention (Revised), 2003, of the International Labour Organisation; and (b) this document is a stand-alone document and not a passport. 6. The maximum validity of a seafarers' identity document shall be determined in accordance with the laws and regulations of the issuing State and shall in no case exceed 10 years, subject to renewal after the first five years. 7. Particulars about the holder included in the seafarers identity document shall be restricted to the following: (a) full name (first and last names where applicable); (b) sex; (c) date and place of birth; (d) nationality; (e) any special physical characteristics that may assist identification; (f) digital or original photograph; and (g) signature. 8. Notwithstanding paragraph 7 above, a template or other representation of a biometric of the holder which meets the specification provided for in Annex I shall also be required for inclusion in the seafarers' identity document, provided that the following preconditions are satisfied: (a) the biometric can be captured without any invasion of privacy of the persons concerned, discomfort to them, risk to their health or offence against their dignity; (b) the biometric shall itself be visible on the document and it shall not be possible to reconstitute it from the template or other representation; (c) the equipment needed for the provision and verification of the biometric is user-friendly and is generally accessible to governments at low cost; (d) the equipment for the verification of the biometric can be conveniently and reliably operated in ports and in other places, including on board ship, where verification of identity is normally carried out by the competent authorities; and (e) the system in which the biometric is to be used (including the equipment, technologies and procedures for use) provides results that are uniform and reliable for the authentication of identity. 9. All data concerning the seafarer that are recorded on the document shall be visible. Seafarers shall have convenient access to machines enabling them to inspect any data concerning them that is not eye-readable. Such access shall be provided by or on behalf of the issuing authority. 10. The content and form of the seafarers' identity document shall take into account the relevant international standards cited in Annex I. Article 4 National electronic database 1. Each Member shall ensure that a record of each seafarers' identity document issued, suspended or withdrawn by it is stored in an electronic database. The necessary measures shall be taken to secure the database from interference or unauthorised access. 2. The information contained in the record shall be restricted to details which are essential for the purposes of verifying a seafarers' identity document or the status of a seafarer and which are consistent with the seafarers right to privacy and which meet all applicable data-protection requirements. The details are set out in Annex II hereto, which may be amended in the manner provided for in Article 8 below, taking account of the need to give Members sufficient time to make any necessary revision of their national database systems. 3. Each Member shall put in place procedures which will enable any seafarer to whom it has issued a seafarers' identity document to examine and check the validity of all the data held or stored in the electronic database which relate to that individual and to provide for correction if necessary, at no cost to the seafarer concerned. 4. Each Member shall designate a permanent focal point for responding to inquiries, from the immigration or other competent authorities of all Members of the Organisation, concerning the authenticity and validity of the seafarers' identity document issued by its authority. Details of the permanent focal point shall be communicated to the International Labour Office, and the Office shall maintain a list which shall be communicated to all Members of the Organisation. 5. The details referred to in paragraph 2 above shall at all times be immediately accessible to the immigration or other competent authorities in member States of the Organisation, either electronically or through the focal point referred to in paragraph 4 above. 6. For the purposes of this Convention, appropriate restrictions shall be established to ensure that no data, in particular, photographs, are exchanged, unless a mechanism is in place to ensure that applicable data-protection and privacy standards are adhered to. 7. Members shall ensure that the personal data on the electronic database shall not be used for any purpose other than verification of the seafarers' identity document. Article 5 Quality control and evaluations 1. Minimum requirements concerning processes and procedures for the issue of seafarers' identity documents, including quality-control procedures, are set out in Annex III to this Convention. These minimum requirements establish mandatory results that must be achieved by each Member in the administration of its system for issuance of seafarers' identity documents. 2. Processes and procedures shall be in place to ensure the necessary security for: (a) the production and delivery of blank seafarers' identity documents; (b) the custody, handling and accountability for blank and completed seafarers' identity documents; (c) the processing of applications, the completion of the blank seafarers' identity documents into personalised seafarers' identity documents by the authority and unit responsible for issuing them and the delivery of the seafarers' identity documents; (d) the operation and maintenance of the database; and (e) the quality control of procedures and periodic evaluations. 3. Subject to paragraph 2 above, Annex III may be amended in the manner provided for in Article 8, taking account of the need to give Members sufficient time to make any necessary revisions to their processes and procedures. 4. Each Member shall carry out an independent evaluation of the administration of its system for issuing seafarers' identity documents, including quality-control procedures, at least every five years. Reports on such evaluations, subject to the removal of any confidential material, shall be provided to the Director-General of the International Labour Office with a copy to the representative organisations of shipowners and seafarers in the Member concerned. This reporting requirement shall be without prejudice to the obligations of Members under Article 22 of the Constitution of the International Labour Organisation. 5. The International Labour Office shall make these evaluation reports available to Members. Any disclosure, other than those authorised by this Convention, shall require the consent of the reporting Member. 6. The Governing Body of the International Labour Office, acting on the basis of all relevant information in accordance with arrangements made by it, shall approve a list of Members which fully meet the minimum requirements referred to in paragraph 1 above. 7. The list must be available to Members of the Organisation at all times and be updated as appropriate information is received. In particular, Members shall be promptly notified where the inclusion of any Member on the list is contested on solid grounds in the framework of the procedures referred to in paragraph 8. 8. In accordance with procedures established by the governing body, provision shall be made for Members which have been or may be excluded from the list, as well as interested governments of ratifying Members and representative shipowners' and seafarers' organisations, to make their views known to the governing body, in accordance with the arrangements referred to above and to have any disagreements fairly and impartially settled in a timely manner. 9. The recognition of seafarers' identity documents issued by a Member is subject to its compliance with the minimum requirements referred to in paragraph 1 above. Article 6 Facilitation of shore leave and transit and transfer of seafarers 1. Any seafarer who holds a valid seafarers' identity document issued in accordance with the provisions of this Convention by a Member for which the Convention is in force shall be recognised as a seafarer within the meaning of the Convention unless clear grounds exist for doubting the authenticity of the seafarers' identity document. 2. The verification and any related inquiries and formalities needed to ensure that the seafarer for whom entry is requested pursuant to paragraphs 3 to 6 or 7 to 9 below is the holder of a seafarers' identity document issued in accordance with the requirements of this Convention shall be at no cost to the seafarers or shipowners. 3. Verification and any related inquiries and formalities referred to in paragraph 2 above shall be carried out in the shortest possible time provided that reasonable advance notice of the holders arrival was received by the competent authorities. The notice of the holders arrival shall include the details specified in section 1 of Annex II. 4. Each Member for which this Convention is in force shall, in the shortest possible time, and unless clear grounds exist for doubting the authenticity of the seafarers' identity document, permit the entry into its territory of a seafarer holding a valid seafarers identity document, when entry is requested for temporary shore leave while the ship is in port. 5. Such entry shall be allowed provided that the formalities on arrival of the ship have been fulfilled and the competent authorities have no reason to refuse permission to come ashore on grounds of public health, public safety, public order or national security. 6. For the purpose of shore leave seafarers shall not be required to hold a visa. Any Member which is not in a position to fully implement this requirement shall ensure that its laws and regulations or practice provide arrangements that are substantially equivalent. 7. Each Member for which this Convention is in force shall, in the shortest possible time, also permit the entry into its territory of seafarers holding a valid seafarers' identity document supplemented by a passport, when entry is requested for the purpose of: (a) joining their ship or transferring to another ship; (b) passing in transit to join their ship in another country or for repatriation; or any other purpose approved by the authorities of the Member concerned. 8. Such entry shall be allowed unless clear grounds exist for doubting the authenticity of the seafarers' identity document, provided that the competent authorities have no reason to refuse entry on grounds of public health, public safety, public order or national security. 9. Any Member may, before permitting entry into its territory for one of the purposes specified in paragraph 7 above, require satisfactory evidence, including documentary evidence of a seafarers intention and ability to carry out that intention. The Member may also limit the seafarers stay to a period considered reasonable for the purpose in question. Article 7 Continuous possession and withdrawal 1. The seafarers' identity document shall remain in the seafarers possession at all times, except when it is held for safekeeping by the master of the ship concerned, with the seafarers written consent. 2. The seafarers' identity document shall be promptly withdrawn by the issuing State if it is ascertained that the seafarer no longer meets the conditions for its issue under this Convention. Procedures for suspending or withdrawing seafarers' identity documents shall be drawn up in consultation with the representative shipowners' and seafarers' organisations and shall include procedures for administrative appeal. Article 8 Amendment of the annexes 1. Subject to the relevant provisions of this Convention, amendments to the Annexes may be made by the International Labour Conference, acting on the advice of a duly constituted tripartite maritime body of the International Labour Organisation. The decision shall require a majority of two-thirds of the votes cast by the delegates present at the Conference, including at least half the Members that have ratified this Convention. 2. Any Member that has ratified this Convention may give written notice to the Director-General within six months of the date of the adoption of such an amendment that it shall not enter into force for that Member, or shall only enter into force at a later date upon subsequent written notification. Article 9 Transitional provision Any Member which is a party to the Seafarers' Identity Documents Convention, 1958, and which is taking measures, in accordance with Article 19 of the Constitution of the International Labour Organisation, with a view to ratification of this Convention may notify the Director-General of its intention to apply the present Convention provisionally. A seafarers' identity document issued by such a Member shall be treated for the purposes of this Convention as a seafarers' identity document issued under it provided that the requirements of Articles 2 to 5 of this Convention are fulfilled and that the Member concerned accepts seafarers' identity documents issued under this Convention. Final provisions Article 10 This Convention revises the Seafarers' Identity Documents Convention, 1958. Article 11 The formal ratifications of this Convention shall be communicated to the Director-General of the International Labour Office for registration. Article 12 1. This Convention shall be binding only upon those Members of the International Labour Organisation whose ratifications have been registered with the Director-General. 2. It shall come into force six months after the date on which the ratifications of two Members have been registered with the Director-General. 3. Thereafter, this Convention shall come into force for any Member six months after the date on which its ratification has been registered. Article 13 1. A Member which has ratified this Convention may denounce it after the expiration of 10 years from the date on which the Convention first comes into force, by an act communicated to the Director-General for registration. Such denunciation shall take effect 12 months after the date on which it is registered. 2. Each Member which has ratified this Convention and which does not, within the year following the expiration of the period of 10 years mentioned in the preceding paragraph, exercise the right of denunciation provided for in this Article, shall be bound for another period of 10 years and, thereafter, may denounce this Convention at the expiration of each period of 10 years under the terms provided for in this Article. Article 14 1. The Director-General shall notify all Members of the registration of all ratifications, declarations and acts of denunciation communicated by the Members. 2. When notifying the Members of the registration of the second ratification of this Convention, the Director-General shall draw the attention of the Members to the date upon which the Convention shall come into force. 3. The Director-General shall notify all Members of the registration of any amendments made to the Annexes in accordance with Article 8, as well as of notifications relating thereto. Article 15 The Director-General of the International Labour Office shall communicate to the Secretary-General of the United Nations, for registration in accordance with Article 102 of the Charter of the United Nations, full particulars of all ratifications, declarations and acts of denunciation registered by the Director-General in accordance with the provisions of the preceding Articles. Article 16 At such times as it may consider necessary, the governing body of the International Labour Office shall present to the General Conference a report on the working of this Convention and shall examine the desirability of placing on the agenda of the Conference the question of its revision in whole or in part, taking account also of the provisions of Article 8. Article 17 1. Should the Conference adopt a new Convention revising this Convention in whole or in part, then, unless the new Convention otherwise provides: (a) the ratification by a Member of the new revising Convention shall ipso jure involve the immediate denunciation of this Convention, notwithstanding the provisions of Article 13, if and when the new revising Convention shall have come into force; (b) as from the date when the new revising Convention comes into force, this Convention shall cease to be open to ratification by the Members. 2. This Convention shall in any case remain in force in its actual form and content for those Members which have ratified it but have not ratified the revising Convention. Article 18 The English and French versions of the text of this Convention are equally authoritative. ANNEX I Model for seafarers' identity document The seafarers' identity document, whose form and content are set out below, shall consist of good-quality materials which, as far as practicable, having regard to considerations such as cost, are not easily accessible to the general public. The document shall have no more space than is necessary to contain the information provided for by the Convention. It shall contain the name of the issuing State and the following statement: This document is a seafarers' identity document for the purpose of the Seafarers' Identity Documents Convention (Revised), 2003, of the International Labour Organisation. This document is a stand-alone document and not a passport. The data page(s) of the document indicated in bold below shall be protected by a laminate or overlay, or by applying an imaging technology and substrate material that provide an equivalent resistance to substitution of the portrait and other biographical data. The materials used, dimensions and placement of data shall conform to the International Civil Aviation Organisation (ICAO) specifications as contained in Document 9303 part 3 (second edition, 2002) or Document 9303 part 1 (fifth edition, 2003). Other security features shall include at least one of the following features: watermarks, ultraviolet security features, use of special inks, special colour designs, perforated images, holograms, laser engraving, micro-printing, and heat-sealed lamination. Data to be entered on the data page(s) of the seafarers' identity document shall be restricted to: I. Issuing authority: II. Telephone number(s), e-mail and website of the authority: III. Date and place of issue: Digital or original photograph of seafarer (a) Full name of seafarer: (b) Sex: (c) Date and place of birth: (d) Nationality: (e) Any special physical characteristics of seafarer that may assist identification: (f) Signature: (g) Date of expiry: (h) Type or designation of document: (i) Unique document number: (j) Personal identification number (optional): (k) Biometric template based on a fingerprint printed as numbers in a bar code conforming to a standard to be developed: (l) A machine-readable zone conforming to ICAO specifications in Document 9303 specified above. IV. Official seal or stamp of the issuing authority Explanation of data The captions on fields on the data page(s) above may be translated into the language(s) of the issuing State. If the national language is other than English, French or Spanish, the captions shall also be entered in one of these languages. The Roman alphabet should be used for all entries in this document. The information listed above shall have the following characteristics: I. Issuing authority: ISO code for the issuing State and the name and full address of the office issuing the seafarers' identity document as well as the name and position of the person authorising the issue. II. The telephone number, e-mail and website shall correspond to the links to the focal point referred to in the Convention. III. Date and place of issue: the date shall be written in two-digit Arabic numerals in the form day/month/year  e.g. 31/12/03; the place shall be written in the same way as on the national passport. Size of the portrait photograph: as in ICAO Document 9303 specified above (a) Full name of seafarer: where applicable, family name shall be written first, followed by the seafarers other names. (b) Sex: specify M for male or F for female. (c) Date and place of birth: the date shall be written in two-digit Arabic numerals in the form day/month/year; the place shall be written in the same way as on the national passport. (d) Statement of nationality: specify nationality. (e) Special physical characteristics: any evident characteristics assisting identification. (f) Signature of seafarer. (g) Date of expiry: in two-digit Arabic numerals in the form day/month/year. (h) Type or designation of document: character code for document type, written in capitals in the Roman alphabet (S). (i) Unique document number: country code (see I above) followed by an alphanumeric book inventory number of no more than nine characters. (j) Personal identification number: optional personal identification number of the seafarer; identification number of no more than 14 alphanumeric characters. (k) Biometric template: precise specification to be developed. (l) Machine-readable zone: according to ICAO Document 9303 specified above. ANNEX II Electronic database The details to be provided for each record in the electronic database to be maintained by each Member in accordance with Article 4(1), (2), (6) and (7) of this Convention shall be restricted to: Section 1 1. Issuing authority named on the identity document. 2. Full name of seafarer as written on the identity document. 3. Unique document number of the identity document. 4. Date of expiry or suspension or withdrawal of the identity document. Section 2 5. Biometric template appearing on the identity document. 6. Photograph. 7. Details of all inquiries made concerning the seafarers' identity document. ANNEX III Requirements and recommended procedures and practices concerning the issuance of seafarers' identity documents This Annex sets out minimum requirements relating to procedures to be adopted by each Member in accordance with Article 5 of this Convention, with respect to the issuance of seafarers' identity documents (referred to below as SIDs), including quality-control procedures. Part A lists the mandatory results that must be achieved, as a minimum, by each Member, in implementing a system of issuance of SIDs. Part B recommends procedures and practices for achieving those results. Part B is to be given full consideration by Members, but is not mandatory. Part A  Mandatory results 1. Production and delivery of blank SIDs Processes and procedures are in place to ensure the necessary security for the production and delivery of blank SIDs, including the following: (a) all blank SIDs are of uniform quality and meet the specifications in content and form as contained in Annex I; (b) the materials used for production are protected and controlled; (c) blank SIDs are protected, controlled, identified and tracked during the production and delivery processes; (d) producers have the means of properly meeting their obligations in relation to the production and delivery of blank SIDs; (e) the transport of the blank SIDs from the producer to the issuing authority is secure. 2. Custody, handling and accountability for blank and completed SIDs Processes and procedures are in place to ensure the necessary security for the custody, handling and accountability for blank and completed SIDs, including the following: (a) the custody and handling of blank and completed SIDs is controlled by the issuing authority; (b) blank, completed and voided SIDs, including those used as specimens, are protected, controlled, identified and tracked; (c) personnel involved with the process meet standards of reliability, trustworthiness and loyalty required by their positions and have appropriate training; (d) the division of responsibilities among authorised officials is designed to prevent the issuance of unauthorised SIDs. 3. Processing of applications; suspension or withdrawal of SIDs; appeal procedures Processes and procedures are in place to ensure the necessary security for the processing of applications, the completion of the blank SIDs into personalised SIDs by the authority and unit responsible for issuing them, and the delivery of the SIDs, including: (a) processes for verification and approval ensuring that SIDs, when first applied for and when renewed, are issued only on the basis of: (i) applications completed with all information required by Annex I; (ii) proof of identity of the applicant in accordance with the law and practice of the issuing State; (iii) proof of nationality or permanent residence; (iv) proof that the applicant is a seafarer within the meaning of Article 1; (v) assurance that applicants, especially those with more than one nationality or having the status of permanent residents, are not issued with more than one SID; (vi) verification that the applicant does not constitute a risk to security, with proper respect for the fundamental rights and freedoms set out in international instruments; (b) the processes ensure that: (i) the particulars of each item contained in Annex II are entered in the database simultaneously with issuance of the SID; (ii) the data, photograph, signature and biometric gathered from the applicant correspond to the applicant; and (iii) the data, photograph, signature and biometric gathered from the applicant are linked to the application throughout the processing, issuance and delivery of the SID; (c) prompt action is taken to update the database when an issued SID is suspended or withdrawn; (d) an extension and/or renewal system has been established to provide for circumstances where a seafarer is in need of extension or renewal of his or her SID and in circumstances where the SID is lost; (e) the circumstances in which SIDs may be suspended or withdrawn are established in consultation with shipowners' and seafarers' organisations; (f) effective and transparent appeal procedures are in place. 4. Operation, security and maintenance of the database Processes and procedures are in place to ensure the necessary security for the operation and maintenance of the database, including the following: (a) the database is secure from tampering and from unauthorised access; (b) data are current, protected against loss of information and available for query at all times through the focal point; (c) databases are not appended, copied, linked or written to other databases; information from the database is not used for purposes other than authenticating the seafarers' identity; (d) the individuals rights are respected, including: (i) the right to privacy in the collection, storage, handling and communication of personal data; and (ii) the right of access to data concerning him or her and to have any inaccuracies corrected in a timely manner. 5. Quality control of procedures and periodic evaluations (a) Processes and procedures are in place to ensure the necessary security through the quality control of procedures and periodic evaluations, including the monitoring of processes, to ensure that required performance standards are met, for: (i) production and delivery of blank SIDs; (ii) custody, handling and accountability for blank, voided and personalised SIDs; (iii) processing of applications, completion of blank SIDs into personalised SIDs by the authority and unit responsible for issuance and delivery; (iv) operation, security and maintenance of the database. (b) Periodic reviews are carried out to ensure the reliability of the issuance system and of the procedures and their conformity with the requirements of this Convention. (c) Procedures are in place to protect the confidentiality of information contained in reports on periodic evaluations provided by other ratifying Members. Part B  Recommended procedures and practices 1. Production and delivery of blank SIDs 1.1. In the interest of security and uniformity of SIDs, the competent authority should select an effective source for the production of blank SIDs to be issued by the Member. 1.2. If the blanks are to be produced on the premises of the authority responsible for the issuance of SIDs (the issuing authority), section 2.2 below applies. 1.3. If an outside enterprise is selected, the competent authority should: 1.3.1. check that the enterprise is of undisputed integrity, financial stability and reliability; 1.3.2. require the enterprise to designate all the employees who will be engaged in the production of blank SIDs; 1.3.3. require the enterprise to furnish the authority with proof that demonstrates that there are adequate systems in place to ensure the reliability, trustworthiness and loyalty of designated employees and to satisfy the authority that it provides each such employee with adequate means of subsistence and adequate job security; 1.3.4. conclude a written agreement with the enterprise which, without prejudice to the authoritys own responsibility for SIDs, should, in particular, establish the specifications and directions referred to under section 1.5 below and require the enterprise: 1.3.4.1. to ensure that only the designated employees, who must have assumed strict obligations of confidentiality, are engaged in the production of the blank SIDs; 1.3.4.2. to take all necessary security measures for the transport of the blank SIDs from its premises to the premises of the issuing authority. Issuing agents cannot be absolved from the liability on the grounds that they are not negligent in this regard; 1.3.4.3. to accompany each consignment with a precise statement of its contents; this statement should, in particular, specify the reference numbers of the SIDs in each package; 1.3.5. ensure that the agreement includes a provision to allow for completion if the original contractor is unable to continue; 1.3.6. satisfy itself, before signing the agreement, that the enterprise has the means of properly performing all the above obligations. 1.4. If the blank SIDs are to be supplied by an authority or enterprise outside the Members territory, the competent authority of the Member may mandate an appropriate authority in the foreign country to ensure that the requirements recommended in this section are met. 1.5. The competent authority should, inter alia: 1.5.1. establish detailed specifications for all materials to be used in the production of the blank SIDs; these materials should conform to the general specifications set out in Annex I to this Convention; 1.5.2. establish precise specifications relating to the form and content of the blank SIDs as set out in Annex I; 1.5.3. ensure that the specifications enable uniformity in the printing of blank SIDs if different printers are subsequently used; 1.5.4. provide clear directions for the generation of a unique document number to be printed on each blank SID in a sequential manner in accordance with Annex I; and 1.5.5. establish precise specifications governing the custody of all materials during the production process. 2. Custody, handling and accountability for blank and completed SIDs 2.1. All operations relating to the issuance process (including the custody of blank, voided and completed SIDs, the implements and materials for completing them, the processing of applications, the issuance of SIDs, the maintenance and the security of databases) should be carried out under the direct control of the issuing authority. 2.2. The issuing authority should prepare an appraisal of all officials involved in the issuance process establishing, in the case of each of them, a record of reliability, trustworthiness and loyalty. 2.3. The issuing authority should ensure that no officials involved in the issuance process are members of the same immediate family. 2.4. The individual responsibilities of the officials involved in the issuance process should be adequately defined by the issuing authority. 2.5. No single official should be responsible for carrying out all the operations required in the processing of an application for a SID and the preparation of the corresponding SID. The official who assigns applications to an official responsible for issuing SIDs should not be involved in the issuance process. There should be a rotation in the officials assigned to the different duties related to the processing of applications and the issuance of SIDs. 2.6. The issuing authority should draw up internal rules ensuring: 2.6.1. that the blank SIDs are kept secured and released only to the extent necessary to meet expected day-to-day operations and only to the officials responsible for completing them into personalised SIDs or to any specially authorised official, and that surplus blank SIDs are returned at the end of each day; measures to secure SIDs should be understood as including the use of devices for the prevention of unauthorised access and detection of intruders; 2.6.2. that any blank SIDs used as specimens are defaced and marked as such; 2.6.3. that each day a record, to be stored in a safe place, is maintained of the whereabouts of each blank SID and of each personalised SID that has not yet been issued, also identifying those that are secured and those that are in the possession of a specified official or officials; the record should be maintained by an official who is not involved in the handling of the blank SIDs or SIDs that have not yet been issued; 2.6.4. that no person should have access to the blank SIDs and to the implements and materials for completing them other than the officials responsible for completing the blank SIDs or any specially authorised official; 2.6.5. that each personalised SID is kept secured and released only to the official responsible for issuing the SID or to any specially authorised official; 2.6.5.1. the specially authorised officials should be limited to: (a) persons acting under the written authorisation of the executive head of the authority or of any person officially representing the executive head, and (b) the controller referred to in section 5 below and persons appointed to carry out an audit or other control; 2.6.6. that officials are strictly prohibited from any involvement in the issuance process for a SID applied for by a member of their family or a close friend; 2.6.7. that any theft or attempted theft of SIDs or of implements or materials for personalising them should be promptly reported to the police authorities for investigation. 2.7. Errors in the issuance process should invalidate the SID concerned, which may not be corrected and issued. 3. Processing of applications; suspension or withdrawal of SIDs; appeal procedures 3.1. The issuing authority should ensure that all officials with responsibility concerning the review of applications for SIDs have received relevant training in fraud detection and in the use of computer technology. 3.2. The issuing authority should draw up rules ensuring that SIDs are issued only on the basis of: an application completed and signed by the seafarer concerned; proof of identity; proof of nationality or permanent residence; and proof that the applicant is a seafarer. 3.3. The application should contain all the information specified as mandatory in Annex I to this Convention. The application form should require applicants to note that they will be liable to prosecution and penal sanctions if they make any statement that they know to be false. 3.4. When a SID is first applied for, and whenever subsequently considered necessary on the occasion of a renewal: 3.4.1. the application, completed except for the signature, should be presented by the applicant in person, to an official designated by the issuing authority; 3.4.2. a digital or original photograph and the biometric of the applicant should be taken under the control of the designated official; 3.4.3. the application should be signed in the presence of the designated official; 3.4.4. the application should then be transmitted by the designated official directly to the issuing authority for processing. 3.5. Adequate measures should be adopted by the issuing authority to ensure the security and the confidentiality of the digital or original photograph and the biometric. 3.6. The proof of identity provided by the applicant should be in accordance with the laws and practice of the issuing State. It may consist of a recent photograph of the applicant, certified as being a true likeness of him or her by the shipowner or shipmaster or other employer of the applicant or the director of the applicants training establishment. 3.7. The proof of nationality or permanent residence will normally consist of the applicants passport or certificate of admission as a permanent resident. 3.8. Applicants should be asked to declare all other nationalities that they may possess and affirm that they have not been issued with and have not applied for a SID from any other Member. 3.9. The applicant should not be issued with a SID for so long as he or she possesses another SID. 3.9.1. An early renewal system should apply in circumstances where a seafarer is aware in advance that the period of service is such that he or she will be unable to make his or her application at the date of expiry or renewal. 3.9.2. An extension system should apply in circumstances where an extension of a SID is required due to an unforeseen extension of the period of service. 3.9.3. A replacement system should apply in circumstances where a SID is lost. A suitable temporary document can be issued. 3.10. The proof that the applicant is a seafarer, within the meaning of Article 1 of this Convention should at least consist of: 3.10.1. a previous SID, or a seafarers' discharge book; or 3.10.2. a certificate of competency, qualification or other relevant training; or 3.10.3. equally cogent evidence. 3.11. Supplementary proof should be sought where deemed appropriate. 3.12. All applications should be subject to at least the following verifications by a competent official of the issuing authority of SIDs: 3.12.1. verification that the application is complete and shows no inconsistency raising doubts as to the truth of the statements made; 3.12.2. verification that the details given and the signature correspond to those on the applicants passport or other reliable document; 3.12.3. verification, with the passport authority or other competent authority, of the genuineness of the passport or other document produced; where there is reason to doubt the genuineness of the passport, the original should be sent to the authority concerned; otherwise, a copy of the relevant pages may be sent; 3.12.4. comparison of the photograph provided, where appropriate, with the digital photograph referred to in section 3.4.2 above; 3.12.5. verification of the apparent genuineness of the certification referred to in section 3.6 above; 3.12.6. verification that the proof referred to in section 3.10 substantiates that the applicant is indeed a seafarer; 3.12.7. verification, in the database referred to in Article 4 of the Convention, to ensure that a person corresponding to the applicant has not already been issued with a SID; if the applicant has or may have more than one nationality or any permanent residence outside the country of nationality, the necessary inquiries should also be made with the competent authorities of the other country or countries concerned; 3.12.8. verification, in any relevant national or international database that may be accessible to the issuing authority, to ensure that a person corresponding to the applicant does not constitute a possible security risk. 3.13. The official referred to in section 3.12 above should prepare brief notes for the record indicating the results of each of the above verifications, and drawing attention to the facts that justify the conclusion that the applicant is a seafarer. 3.14. Once fully checked, the application, accompanied by the supporting documents and the notes for the record, should be forwarded to the official responsible for completion of the SID to be issued to the applicant. 3.15. The completed SID, accompanied by the related file in the issuing authority, should then be forwarded to a senior official of that authority for approval. 3.16. The senior official should give such approval only if satisfied, after review of at least the notes for the record, that the procedures have been properly followed and that the issuance of the SID to the applicant is justified. 3.17. This approval should be given in writing and be accompanied by explanations concerning any features of the application that need special consideration. 3.18. The SID (together with the passport or similar document provided) should be handed to the applicant directly against receipt, or sent to the applicant or, if the latter has so requested, to his or her shipmaster or employer in both cases by reliable postal communication requiring advice of receipt. 3.19. When the SID is issued to the applicant, the particulars specified in Annex II to the Convention should be entered in the database referred to in Article 4 of the Convention. 3.20. The rules of the issuing authority should specify a maximum period for receipt after dispatch. If advice of receipt is not received within that period and after due notification of the seafarer, an appropriate annotation should be made in the database and the SID should be officially reported as lost and the seafarer informed. 3.21. All annotations to be made, such as, in particular, the brief notes for the record (see section 3.13 above) and the explanations referred to in section 3.17, should be kept in a safe place during the period of validity of the SID and for three years afterwards. Those annotations and explanations required by section 3.17 should be recorded in a separate internal database, and rendered accessible: (a) to persons responsible for monitoring operations; (b) to officials involved in the review of applications for SIDs; and (c) for training purposes. 3.22. When information is received suggesting that a SID was wrongly issued or that the conditions for its issue are no longer applicable, the matter should be promptly notified to the issuing authority with a view to its rapid withdrawal. 3.23. When a SID is suspended or withdrawn the issuing authority should immediately update its database to indicate that this SID is not currently recognised. 3.24. If an application for a SID is refused or a decision is taken to suspend or withdraw a SID, the applicant should be officially informed of his or her right of appeal and fully informed of the reasons for the decision. 3.25. The procedures for appeal should be as rapid as possible and consistent with the need for fair and complete consideration. 4. Operation, security and maintenance of the database 4.1. The issuing authority should make the necessary arrangements and rules to implement Article 4 of this Convention, ensuring in particular: 4.1.1. the availability of a focal point or electronic access over 24 hours a day, seven days a week, as required according to Article 4(4), (5) and (6) of the Convention; 4.1.2. the security of the database; 4.1.3. the respect for individual rights in the storage, handling and communication of data; 4.1.4. the respect for the seafarers right to verify the accuracy of data relating to him or her and to have corrected, in a timely manner, any inaccuracies found. 4.2. The issuing authority should draw up adequate procedures for protecting the database, including: 4.2.1. a requirement for the regular creation of back-up copies of the database, to be stored on media held in a safe location away from the premises of the issuing authority; 4.2.2. the restriction to specially authorised officials of permission to access or make changes to an entry in the database once the entry has been confirmed by the official making it. 5. Quality control of procedures and periodic evaluations 5.1. The issuing authority should appoint a senior official of recognised integrity, loyalty and reliability, who is not involved in the custody or handling of SIDs, to act as controller: 5.1.1. to monitor on a continuous basis the implementation of these minimum requirements; 5.1.2. to draw immediate attention to any shortcomings in the implementation; 5.1.3. to provide the executive head and the concerned officials with advice on improvements to the procedures for the issuance of SIDs; and 5.1.4. to submit a quality-control report to management on the above. The controller should, if possible, be familiar with all the operations to be monitored. 5.2. The controller should report directly to the executive head of the issuing authority. 5.3. All officials of the issuing authority, including the executive head, should be placed under a duty to provide the controller with all documentation or information that the controller considers relevant to the performance of his or her tasks. 5.4. The issuing authority should make appropriate arrangements to ensure that officials can speak freely to the controller without fear of victimisation. 5.5. The terms of reference of the controller should require that particular attention be given to the following tasks: 5.5.1. verifying that the resources, premises, equipment and staff are sufficient for the efficient performance of the functions of the issuing authority; 5.5.2. ensuring that the arrangements for the safe custody of the blank and completed SIDs are adequate; 5.5.3. ensuring that adequate rules, arrangements or procedures are in place in accordance with sections 2.6, 3.2, 4 and 5.4 above. 5.5.4. ensuring that those rules and procedures, as well as arrangements, are well known and understood by the officials concerned; 5.5.5. detailed monitoring on a random basis of each action carried out, including the related annotations and other records, in processing particular cases, from the receipt of the application for a SID to the end of the procedure for its issuance; 5.5.6. verification of the efficacy of the security measures used for the custody of blank SIDs, implements and materials; 5.5.7. verification, if necessary with the aid of a trusted expert, of the security and veracity of the information stored electronically and that the requirement for 24 hours a day, seven days a week access is maintained; 5.5.8. investigating any reliable report of a possible wrongful issuance of a SID or of a possible falsification or fraudulent obtention of a SID, in order to identify any internal malpractice or weakness in systems that could have resulted in or assisted the wrongful issuance or falsification or fraud; 5.5.9. investigating complaints alleging inadequate access to the details in the database given the requirements of Article 4(2), (3) and (5) of the Convention, or inaccuracies in those details; 5.5.10. ensuring that reports identifying improvements to the issuance procedures and areas of weakness have been acted upon in a timely and effective manner by the executive head of the issuing authority; 5.5.11. maintaining records of quality-control checks that have been carried out; 5.5.12. ensuring that management reviews of quality-control checks have been performed and that records of such reviews are maintained. 5.6. The executive head of the issuing authority should ensure a periodic evaluation of the reliability of the issuance system and procedures, and of their conformity with the requirements of this Convention. Such evaluation should take into account the following: 5.6.1. findings of any audits of the issuance system and procedures; 5.6.2. reports and findings of investigations and of other indications relevant to the effectiveness of corrective action taken as a result of reported weaknesses or breaches of security; 5.6.3. records of SIDs issued, lost, voided or spoiled; 5.6.4. records relating to the functioning of quality control; 5.6.5. records of problems with respect to the reliability or security of the electronic database, including inquiries made to the database; 5.6.6. effects of changes to the issuance system and procedures resulting from technological improvements or innovations in the SID issuance procedures; 5.6.7. conclusions of management reviews; 5.6.8. audit of procedures to ensure that they are applied in a manner consistent with respect for fundamental principles and rights at work embodied in relevant ILO instruments. 5.7. Procedures and processes should be put in place to prevent unauthorised disclosure of reports provided by other Members. 5.8. All audit procedures and processes should ensure that the production techniques and security practices, including the stock control procedures, are sufficient to meet the requirements of this Annex.